Citation Nr: 9913670	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, prior to June 17, 1997, 
for the assignment of a 10 percent evaluation for traumatic 
arthritis of the right knee.

2.  Entitlement to an effective date, prior to June 17, 1997, 
for the assignment of a 10 percent evaluation for traumatic 
arthritis of the left knee. 

3.  Entitlement to an effective date, prior to June 17, 1997, 
for the grant of service connection and the assignment of a 
10 percent evaluation for traumatic arthritis of the right 
hip.  

4.  Entitlement to an effective date, prior to June 17, 1997, 
for the grant of service connection and the assignment of a 
10 percent evaluation for traumatic arthritis of the left 
hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating determination of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO continued a 10 percent evaluation for 
degenerative disc disease of the lumbar spine; discontinued a 
10 percent evaluation for bilateral knee disorder and granted 
separate evaluations of 10 percent for each knee effective 
June 17, 1997; and, assigned an evaluation of 10 percent for 
traumatic arthritis of the right hip and a separate 
evaluation of 10 percent for traumatic arthritis of the left 
hip.

The Board notes that the issue on appeal was styled in the 
statement of the case as entitlement to an earlier effective 
date for increased rating of compensation.  The December 1997 
rating decision shows that an "increased rating of 
compensation" was achieved by granting service connection for 
traumatic arthritis of the hips and assigning 10 percent 
evaluations for each hip and by assigning a 10 percent 
evaluation for each knee, rather than the prior evaluation of 
a single 10 percent evaluation for both knees.  Accordingly, 
the four issues have been separated for clarity as is 
reflected on the first page of this decision.  

The Board notes that where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).  
The issues of increased evaluations for degenerative disc 
disease of the lumbar spine and for bilateral traumatic 
arthritis of the knees will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's May 1995 original claim was received within 
one year of separation from service.  

2.  The veteran's June 1995 statement constitutes a notice of 
disagreement with respect to the evaluations for the 
bilateral knee disabilities.  

3.  The May 1995 rating decision did not become final with 
respect to the evaluations for bilateral knee disabilities.

4.  The probative medical evidence shows that it was 
factually ascertainable that 10 percent evaluations for each 
knee were warranted at the time of separation from service in 
March 1995.  

5.  The claims file does not contain a claim of service 
connection for traumatic arthritis of the hips.  

6.  The probative medical evidence shows that it was 
factually ascertainable that traumatic arthritis of the hips 
was related to service in August 1997.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for the assignment of 
a 10 percent evaluation for traumatic arthritis of the right 
knee, retroactive to April 1, 1995, have been met.  
38 U.S.C.A. § 5110(b)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).

2.  The criteria for an effective date for the assignment of 
a 10 percent evaluation for traumatic arthritis of the left 
knee, retroactive to April 1, 1995, have been met.  
38 U.S.C.A. § 5110(b)(1);  38 C.F.R. § 3.400(b)(2)(i).

3.  The criteria for an effective date, prior to June 17, 
1997, for the grant of service connection and the assignment 
of a 10 percent evaluation for traumatic arthritis of the 
right hip, have not been met.  38 U.S.C.A. § 5110(b)(1);  38 
C.F.R. § 3.400(b)(2)(i).

4.  Entitlement to an effective date, prior to June 17, 1997, 
for the grant of service connection and the assignment of a 
10 percent evaluation for traumatic arthritis of the left 
hip, have not been met.  38 U.S.C.A. § 5110(b)(1);  38 C.F.R. 
§ 3.400(b)(2)(i).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed a VA Form 21-526 claiming service 
connection for several disorders including degenerative disc 
disease of the back and bilateral osteoarthritis of the 
knees.  

In a May 1995 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and arthritis of both knees.  An evaluation of 10 percent was 
assigned for the bilateral knee arthritis.  

The veteran filed a statement in June 1995 requesting 
increased evaluations for degenerative disc disease and 
bilateral knee arthritis.  The veteran indicated on the 
reverse side of the statement that "my true medical condition 
was not portrayed in SMRs and believe that a C&P exam would 
truly reflect current condition.  Both should be rated more 
than 10% granted."


In May 1996, the veteran requested that a February 1996 
rating decision be reconsidered.  He attached information 
with respect to an inservice back operation and four knee 
operations to both knees.  

The RO continued the 10 percent evaluation for the back 
disability and continued the 10 percent evaluation for the 
bilateral knee disability in a July 1996 rating decision.  

The veteran indicated that "[t]his is a notice of 
disagreement" with respect to the July 1996 rating decision.  
The statement was received on June 17, 1997.  The veteran 
identified his back and bilateral knee disability and noted 
that he had not been afforded a VA examination that would 
more accurately portray the severity of his disabilities.  

Following an August 1997 VA examination, the RO issued a 
rating decision in December 1997.  The rating decision 
increased the veteran's disability compensation by 
establishing a 10 percent evaluation for each knee and by 
granting service connection for each hip joint.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  



The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155.  Such 
an informal claim must identify the benefit sought; and, upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1998).

Applicable law and regulation provides an exception to the 
foregoing rule, where the effective date for disability 
compensation shall be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).


Analysis

In the case at hand, the Board finds that an earlier 
effective date is warranted for the veteran's separate 
disability evaluations for the knees.  In this regard, the 
veteran's service representative asserted in a January 1999 
VA Form 1-646 that the veteran's June 1995 statement 
constitutes a notice of disagreement with the May 1995 
original rating decision.  The Board agrees.  




The regulations define a notice of disagreement as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement."  38 C.F.R. § 20.201.  

The regulation further provides that special wording is not 
required, and the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Id.  Thus, 
the regulation provides two elements for a notice of 
disagreement: (1) disagreement with the RO determination; 
and, (2) desire for appellate review.  

The Board finds that the handwritten statement on the reverse 
side of the veteran's June 1995 statement meets the two 
foregoing criteria.  The first sentence establishes that the 
veteran disagreed with the determination in light of the fact 
that his service medical records did not adequately portray 
the extent of his disability and a compensation and pension 
examination was necessary in order to evaluate the current 
level of impairment.  The second sentence of the statement 
can reasonably be construed as a desire for appellate review.  
The veteran asserted that both of his disabilities warranted 
a greater evaluation than 10 percent.  

With respect to the time limit for filing a notice of 
disagreement, the regulations provide that a claimant, or his 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination; otherwise, that determination will become 
final.  38 C.F.R. § 20.302.  The record shows that the 
veteran submitted his June 1995 notice of disagreement within 
one month of the RO's notice of the May 1995 rating decision.  
Hence, the veteran timely filed his notice of disagreement 
and the May 1995 rating decision did not become final with 
respect to his bilateral knee osteoarthritis.  




In light of the fact that the May 1995 rating decision did 
not become final, the controlling law with respect to an 
effective date predicated on an original claim is the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The record shows that the veteran filed his claim for service 
connection for a bilateral knee osteoarthritis in connection 
with his original claim in May 1995, which was filed within 
one year from the March 1995 separation from service.  
Because, the veteran's claim for a bilateral knee disorder 
was filed within one year following service, the effective 
date of service connection is the day following service.  

The Board notes the May 1995 rating decision assigned an 
initial evaluation of 10 percent for both knees and that this 
evaluation was increased in the December 1997 rating decision 
which granted separate 10 percent evaluations for each knee.  
In this regard, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
recently rejected an argument that the effective date for the 
rating that was ultimately awarded should be retroactive to 
the initial date of service connection because the claim 
remained pending.  Meeks v. West, No. 97-791, slip op at 7 
(U.S. Vet. App. May 3, 1999).  

The Court found that section 5110(b)(1) of the statute did 
not require that the rating ultimately awarded must be 
retroactive if, on the record, that rating does not accord 
"with the facts found."  Id. at 8.  Accordingly, the Board 
must look to the evidence of record to determine whether 
separate 10 percent evaluations were factually ascertainable 
pursuant to the schedular criteria for evaluations of the 
knee at the time of the May 1995 rating decision.

The service medical records show that the veteran has 
degenerative arthritis of both knees.  A July 1989 x-ray 
report shows an impression of moderately severe degenerative 
osteophytic change of both knees.  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion that is 
noncompensable under the applicable diagnostic code is 
assigned a 10 percent evaluation under Diagnostic Code 5003.  
Id.  In the absence of limitation of motion, a 10 or 
20 percent evaluation is assigned for x-ray evidence of 
involvement of 2 or more joints, depending upon whether there 
are occasional incapacitating exacerbations.  Id. 

Although the service medical records contain ongoing 
treatment records with respect to the knees, the records do 
not adequately document any limitation of motion.  Moreover, 
the record reflects that the veteran was not afforded a VA 
examination following separation from service, which would 
also verify any limitation of motion of the knees resulting 
from the degenerative arthritis.  It would appear that the 
probative medical evidence supports a finding of 
osteoarthritis of both knees accompanied by noncompensable 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.

However, the service medical records also show that the 
veteran had two operations on the left knee in November 1986 
and July 1989; and two operations on the right knee in 
April 1979 and May 1994.  The July 1989 left knee surgery 
report shows that the left knee was debrided due to 
tricompartment degenerative joint disease and grade IV 
chondromalacia.  The May 1994 VA surgical report shows that 
arthroscopy of the right knee revealed osteoarthritis of the 
right knee.  The operation included partial excision of the 
torn lateral meniscus.

The regulations provide a 10 percent evaluation for removal 
of the semilunar cartilage when symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  The May 1994 excision of the 
anterior half of the lateral meniscus of the right knee would 
support a 10 percent evaluation at the time of the RO 
rendered its rating decision in May 1995.  

The two surgeries where the left knee was debrided would also 
appear to establish a 10 percent evaluation under Diagnostic 
Code 5259.  For these reasons and bases, the Board finds that 
separate 10 percent evaluations were factually ascertainable 
pursuant to the schedular criteria for evaluations of the 
knee at the time of the May 1995 rating decision.  
Accordingly, the effective date for the separate 10 percent 
evaluations is April 1, 1995, the day following separation 
from service.  38 C.F.R. § 3.400(b)(2)(i).   

With respect to the veteran's claim for an earlier effective 
date for a grant of service connection and assignment of 
10 percent evaluations for each hip joint, the Board notes 
that a claim must be filed in order for benefits to be paid 
under the laws administered by VA.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  The record does not show that 
the veteran submitted a claim requesting service connection 
for bilateral osteoarthritis of the hips.  

The record shows that the osteoarthritis of the hips was 
diagnosed in an August 1997 VA examination.  The VA examiner 
opined that in all probability the disorder was service-
connected due to the extended length of service and active 
nature of the veteran's duties as a frogman while in the 
military.  Although the December 1997 rating decision shows 
that an increased evaluation of 10 percent was assigned for 
each hip, the record does not show that the hips had 
previously been granted service connection.  Hence, service 
connection for each hip was granted pursuant to the 
August 1997 VA examination by the RO in the December 1997 
rating decision.  

In light of the foregoing, the effective date for the 
10 percent evaluation for each hip is controlled by the date 
of claim or the date the entitlement arose, whichever date is 
later.  38 C.F.R. § 3.400(b)(2)(i).  The record shows that 
under the circumstances of this case, the VA examination 
report serves as both an informal claim of service connection 
for traumatic arthritis of the hips as well as establishing 
entitlement to the benefit insofar as the report shows that 
the current disability is linked to the veteran's activities 
during service.  See 38 C.F.R. § 3.303.  



Because the entitlement to service connection for traumatic 
arthritis of the hips was established by the VA examination 
report dated in August 1997, there is no legal basis upon 
which to grant an effective date prior to June 17, 1997.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The Board finds that the law is 
dispositive with respect to the effective dates for the 
assignment of the 10 percent evaluations for each of the 
veteran's hip joints, because the evidence of record does not 
contain a claim filed for this benefit prior to June 17, 
1997.  


ORDER

Entitlement to an effective date for the assignment of a 10 
percent evaluation for traumatic arthritis of the right knee, 
retroactive to April 1, 1995, is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an effective date for the assignment of a 10 
percent evaluation for traumatic arthritis of the left knee, 
retroactive to April 1, 1995, is granted, subject to 
governing criteria governing the payment of monetary 
benefits.

Entitlement to an effective date, prior to June 17, 1997, for 
the assignment of a 10 percent evaluation for traumatic 
arthritis of the right hip is denied.

Entitlement to an effective date, prior to June 17, 1997, for 
the assignment of a 10 percent evaluation for traumatic 
arthritis of the left hip is denied.





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 
(1995).

As discussed in the reasons and bases of this decision, the 
veteran's June 1995 statement constitutes a notice of 
disagreement with the May 1995 rating decision.  See 38 
C.F.R. § 20.201 (1998).  The veteran identified two issues 
with which he disagreed: (1) the disability evaluation 
assigned to his degenerative disc disease of the lumbar 
spine; and (2) bilateral arthritis of the knees. 

The Board notes that these two issues involve an appeal as to 
the initial rating of the veteran's disabilities, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (holding that in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings).

The RO has not issued a statement of the case which addresses 
the issues of entitlement to greater compensation for the 
initial evaluations for the veteran's disabilities.  The 
Board finds that a remand for this action is necessary.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (1998); see also Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, in order to afford the veteran due process of 
law, the Board is remanding the case to the RO for further 
action as follows:

The RO should issue a statement of the 
case pertaining to the issue of the level 
of compensation with respect to the 
initial evaluations for traumatic 
arthritis of the left and right knees, 
and degenerative disc disease of the 
lumbar spine.  The statement of the case 
must include all relevant laws and 
regulations.  The veteran must be advised 
of the time limit and procedure to file a 
substantive appeal, should he desire to 
perfect his appeal.  

Thereafter, the case should be returned to the Board if an 
appeal has been perfected.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

